DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed March 9, 2021 has been entered. Claims 1-6 & 9-20 remain pending. Applicant’s amendments to the claims have overcome the rejections previously set forth in the Non-Final Office Action mailed November 09, 2020.

Response to Arguments
Applicant’s arguments, filed March 09, 2021, with respect to the rejection(s) of claim(s) 1-5, 16-17, and 19-20 under U.S.C. 103 for obviousness have been fully considered and are persuasive in light of the newly amended claim.  Therefore, the rejection has been withdrawn without prejudice.  However, upon further consideration, a new ground(s) of rejection is made in view of Janichek, Jr. et al (US 8,397,914 B1), hereafter Janicheck, in further view of Domingues et al (US 2010/0307948), hereafter, Domingues, in further view of Rhea et al (US 7,055,713 B2), hereafter, Rhea, and in further view of Matisson (US 2004/0151811 A1).
In regards to Applicant’s argument that Janicheck fails to teach or suggest a non-heat shrinkable lid, on page 4 second paragraph of the Office Action mailed November 9, 2020, the Office clearly states “Janicheck discloses all of the elements of the current invention as stated above except explicitly disclosing a 

In regards to Applicant’s argument that Rhea does not have anything in common with Applicant’s unique opening feature and does “not address consumer opening issues created by heat seals of flexible films, instead teaching a metal end ring adapted for seaming to a container,” the Rhea reference (as expressed in the Office Action mailed 11/09/2020) is only relied upon to teach the claimed curled distal portion on the opening tab. Rhea is reasonably pertinent to the problem Applicant’s invention intends to solve, which is to facilitate opening (which respect to this particular claim limitation). Applicant also argues that the curved tab taught by Rhea is not made of heat shrinkable film, however, Applicant is reminded that Rhea is only relied upon to teach the curled distal portion (as expressed on page 4 of the Non-Final Office Action mailed 11/09/2020), Janichek is relied upon for teaching the heat shrinkable film as recited in Applicant’s claims. Applicant also argues that Rhea does not teach two aligned tabs. Applicant is again reminded that Rhea is not relied upon for this teaching, Janichek is (column 1, lines 8-15). Further, when the references are combined as detailed below, they yield the package as claimed.
	

	In regards to Applicant’s argument that the only rationale the Office Action has provided for one skilled in the art to modify the structure of Janichek to include a non-shrinkable lidding film as taught by Domingues is to reduce print distortion and that Janichek does not address print distortion, reducing print distortion is merely the motivation to combine Domingues with the base reference Janichek. It is not required that Janichek share the same concerns in order to make any combination. An “implicit motication to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves” (Id. At 1368, 80 USPQ2d at 1651, MPEP 2143 G). Additionally, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is recognized as part of the ordinary capabilities of one skilled in the art (MPEP 2143 D).


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janichek, Jr. et al (US 8,397,914), hereafter, Janichek, in further view of Domingues et al (US 2010/0307948), hereafter, Domingues, in further view of Rhea et al, hereafter, Rhea, and further in view of Mattisson (US 2004/0151811 A1).

Regarding Claim 1: Janichek discloses a manually openable package for containing a product (column 7, lines 49-50) comprising a thermoformed product 
Rhea teaches a curled distal portion (78, Figures 3 & 5) on the opening tab (column 2, lines 42-43) of the first flexible film to assist in grasping of the tab. The tab portion (78) shown in Figures 3 & 5 creates a curl on the opening tab that facilitates grasping. It would have been obvious to one of ordinary skill in the art to modify the manually openable package of Janichek with the curled distal portion on the opening tab as taught by Rhea. The motivation for doing so would be to facilitate the user’s grasp of the membrane (column 5, lines 3-5). 

Domingues teaches a thermoformed product package with a second non-heat shrinkable lidding film sealed to the product receiving cavity (abstract), also shown in Figure 2. Having a second non-heat shrinkable material as a lidding film for a thermoformed product cavity is well known within the art. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Janichek wherein a lidding film covering the thermoformed product receiving cavity formed from a second flexible non-heat shrinkable film as taught by Domingues. The purpose of having the second non-heat shrinkable film as lidding film for a thermoformed package cavity is so that product information, advertising, and similar indicia can be applied even prior to joining the materials without risk of visual distortion (Domingues, [0006]).
Mattisson teaches a manually openable package for a food product wherein the opening tab (Figures 1 & 2) on each of the films (43/44) which are aligned with each other (Figures 1 & 2) outside the perimeter heat seal (Figure 3, feature 14, page 3, paragraph [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openable package of Janichek with the films aligned with each other outside the perimeter heat seal as taught by Matisson. The motivation for doing so would be so that consumers can separate the tab portion to readily grip the first package piece and the second package piece (page 3, paragraph [0023]).

    PNG
    media_image1.png
    324
    548
    media_image1.png
    Greyscale


	Regarding Claims 2-3: Janichek-Rhea-Domingues-Mattisson discloses a package according to claim 1 (and claim 2 regarding claim 3) wherein the package has a shape comprising at least one corner and wherein the opening tab of each film is positioned in at least one corner of the package as shown in Figure 1.

    PNG
    media_image2.png
    584
    704
    media_image2.png
    Greyscale


Regarding Claims 4-5: Janichek-Rhea-Domingues-Mattisson discloses a package according to claim 1 (and claim 4 regarding claim 5), wherein the first flexible heat shrinkable film has a total thickness of between 50.8 and 254 microns (2 and 10 mil) (page 2, [0015]). Claim 5 recites a package according to claim 4 wherein the first flexible heat shrinkable film has a total thickness of between 101.6 and 203 microns (4 and 8 mil) which is also disclosed by Domingues (page 2, [0015]).

Regarding claims 16-17, Janichek-Rhea-Domingues-Mattisson discloses a package according to claim 1 and wherein the second flexible non-heat shrinkable film includes a frangible layer (the heat seal is conveniently rendered 

Regarding claims 19-20, Janichek-Rhea-Domingues discloses a package according to claim 1 wherein the product is a bulk cheese food item (claim 19) and wherein the product is a meat item (claim 20) (column 7, lines 41-43). Both claims merely demonstrate the intended use for the package which Janichek demonstrates it is capable of performing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Kocher et al (US 5,779,050), hereafter, Kocher.
Regarding claim 6, Janichek-Rhea-Domingues-Mattison fails to explicitly disclose a second non-heat shrinkable film with a total thickness of between 25.4 and 76.2 micron (1 and 3 mil). Kocher teaches in the field of lidded food packaging wherein the films range in thickness from about 0.5 to 8 mils (column 14, lines 64-67), thus demonstrating this film thickness range is well known within the art for this application. It would have been obvious to one of ordinary skill in 

Claim 9 is rejected under 35 U.S.C. 103(a)(2) as being unpatentable over Janichek-Martin-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Siegel et al (US 8,709,595 B2), hereafter, Siegel.
Regarding claim 9, Janichek-Rhea-Domingues-Mattison fails to explicitly disclose wherein the product receiving cavity has a draw depth of between 0.635 cm and 12.7 cm (0.25in and 4 in). Siegel teaches in the field of food packaging wherein the product receiving cavity has a draw depth of between 0.25 in and 8 in, covering the range of the claimed invention.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Janichek-Rhea-Domingues-Mattisson wherein product receiving cavity has a draw depth of between 0.635 cm and 12.7 cm (0.25in and 4 in) as taught by Siegel. The motivation for doing so would be to provide packaging materials that maintain a favorable meat color, product freshness, and improved shelf life (Siegel, column 2, lines 50-52).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Cryovac Inc (WO 2010/059887 A1), hereafter Cryovac ‘887. 

Regarding claim 10, Janichek-Rhea-Domingues-Mattisson fails to disclose a package wherein the perimeter heat seal has a width of at least about 2mm (about 0.08 in). Cryovac ‘887 teaches a food packaging container with a perimeter heat seal (538) (page 9, lines 10-11) which extends the full width of the skirt (522). The skirt having a width of about 1.5 inches (page 74, line 7), which satisfies the limitation of being at least 2mm or 0.08 in wide. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Janichek-Rhea-Domingues-Mattisson wherein the perimeter heat seal has a width of at least about 2mm (about 0.08 in) as taught by Cryovac ‘887. The motivation for doing so would be to provide a heat shrinkable packaging container with at least one tear initiator for initiating a manual tear that can be propagated to open a package and allow a product to be readily removed (Cryovac ‘887, Abstract). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Odabashian (US 8,522,978 B2).
Regarding claims 11-12, Janichek-Rhea-Domingues-Mattisson fails to explicitly disclose a package wherein at least one of the opening tabs has at least one dimension of at least about 3mm (about 0.118 in) and wherein at least one of the opening tabs has at least one dimension of at least about 6 mm (about 0.236 in). Odabashian teaches a packaging container of thermoplastic material wherein at least one of the opening tabs has at least one dimension of at least about 3mm (0.118 in) and one at least about 6mm (0.236 in) (Figures 6a, 6c, 6e, 6g, 6i, and 6k) (Column 9, lines 55-57. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Janichek-Rhea-Domingues-Mattisson wherein at least one of the opening tabs has at least one dimension of at least about 3mm (about 0.118 in) and wherein at least one of the opening tabs has at least one dimension of at least about 6 mm (about 0.236 in) with the dimensions of the opening tabs as taught by Odabashian. The motivation for doing so would be to provide flexible containers with improved easy opening functionality (Odabashian, column 2, lines 15-16).

    PNG
    media_image3.png
    639
    504
    media_image3.png
    Greyscale



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Kupcikevicius (US 5,120,553).
Regarding claim 13, Janichek-Rhea-Domingues-Mattisson fails to explicitly disclose a package wherein the product receiving cavity is wrinkle-free. .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied above in claim 1, in further view of Cryovac Inc (WO 02/062575), hereafter, Cryovac.

Regarding claims 14 & 15, Janichek-Rhea-Domingues-Mattisson fails to explicitly disclose wherein the first and second flexible non-heat shrinkable films have an oxygen transmission rate (OTR) of between 0 and 1 cc/100 in^2/24 hours at 23 C, )% relative humidity and 1 atmosphere. Cryovac ‘575 teaches within the field of peelable film wherein the films have an OTR no more than 10 cc at standard temperature and pressure per square meter per day per 1 atmosphere of oxygen pressure differential measured at 0% relative humidty and 23 degrees C (page 13, lines 11-15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second non-heat shrinkable films of Janichek-Rhea-Domingues-Mattisson with .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Janichek-Rhea-Domingues-Mattisson (US 8,397,914/US 7,055,713/US 2010/0307948/US 2004/0151811 A1) as applied to claim 1 above, in further view of Sawall et al (US 8,039,070 B1), hereafter, Sawall.
Regarding claim 18, Janichek-Rhea-Domingues-Mattisson fails to explicitly disclose a package wherein the frangible layer comprises a blend of ethylene vinyl acetate copolymer and polybutene-1 copolymer. Sawall teaches a frangible layer that comprises polybutene and at least one other constituent such as ethylene vinyl acetate copolymer (column 14, lines 18-23). Sawall further teaches where the term polybutene units derived from butene-1 (column 14, lines 27-31). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Janichek-Rhea-Domingues-Mattisson with the composition of the frangible layer as taught by Sawall. The motivation for doing so would be use materials that would weaken frangible layer (Sawall, column 14, lines 21-21) such that there's a relatively low peel or tear strength, making the package easier to open (Sawall, column 13, lines 48-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736